Citation Nr: 0124623	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-08 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to continued recognition of 
the appellant from September 1, 1990 as the veteran's 
surviving spouse for the purpose of receiving Department of 
Veterans Affairs (VA) death benefits.

2.  Whether an overpayment of VA dependency and indemnity 
compensation (DIC) benefits in the amount of $42,925.50 was 
properly created.

3.  Entitlement to waiver of recovery of an overpayment of 
DIC benefits in the amount of $42,925.50.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J.L., and S.K.


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the VA 
Regional Office (RO) in Manila, Philippines.

This matter was remanded in March 2001 so that the issues of 
entitlement to waiver of an overpayment of dependency and 
indemnity compensation benefits and the propriety of the 
creation of the alleged overpayment could be addressed in a 
statement of the case.  The Board deferred its review of the 
question of the appellant's entitlement to the status of 
surviving spouse for the purpose of receiving VA death 
benefits until after such a statement of the case could be 
issued.  The statement of the case was issued and the 
appellant submitted a timely substantive appeal.  The case 
has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  In a May 1997 administrative decision, the RO found that 
the appellant began to live with a person of the opposite sex 
on September 1, 1990, thereby forfeiting her former status as 
the veteran's surviving spouse, and thus (in accordance with 
38 C.F.R. § 3.500(n)(3)) her eligibility for DIC benefits, as 
of that date.  The overpayment in the amount of $42,925.50 
was created by the RO's May 1997 decision retroactively 
terminating entitlement to DIC benefits effective September 
1, 1990.

2.  The May 1997 RO decision was appealed.  A December 1998 
decision of the Board denied the claim to continued 
recognition of the appellant from September 1, 1990 as the 
veteran's surviving spouse for the purpose of receiving 
Department of Veterans Affairs (VA) death benefits.

3.  Evidence added to the record since the December 1998 
decision of the Board is not cumulative or redundant, is 
relevant and probative, and is so significant that it is 
necessary to a fair determination of the merits of the claim.

4.  The evidence now of record concerning whether the 
appellant has held herself out openly to the public to be the 
spouse of such other person is in approximate equipoise.

5.  Creation of the indebtedness of $42,926.50 was not the 
result of intentional acts of the appellant.

6.  Recovery of the overpayment of DIC benefits in the amount 
of $42,925.50 would defeat the purpose for which such 
benefits are paid, would be inconsistent with the lack of 
fault on the part of the appellant in the creation of the 
overpayment, and would not result in unjust enrichment.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted sufficient 
to reopen the claim of continued recognition of the appellant 
from September 1, 1990 as the veteran's surviving spouse for 
the purpose of receiving VA death benefits.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

2.  The appellant is entitled to recognition as the veteran's 
surviving spouse for the purpose of receiving Department of 
Veterans Affairs (VA) death benefits.  However, the effective 
date of this grant of recognition is September 16, 1999, the 
date of the RO's receipt of her application to reopen the 
claim.  38 U.S.C.A. §§ 101(3), 5107(b), 5110(a) (West 1991); 
38 C.F.R. §§ 3.50, 3.400(q) (2000).  

3.  The overpayment of dependency and indemnity compensation 
(DIC) benefits in the amount of $42,925.50, for the period 
September 1990 through May 1997, was properly created.  38 
U.S.C.A. § 5110(a); 38 U.S.C.A. § 5112(b)(9)(10) (West 1991); 
38 C.F.R. § 3.400(q); 38 C.F.R. §  3.500(b)(2) (2000).

4.  The overpayment of DIC benefits in the amount of 
$42,925.50, for the period September 1990 through May 1997, 
was not due to fraud, misrepresentation, or bad faith on the 
part of the appellant, and, when reasonable doubt is resolved 
in favor of the appellant, recovery of the overpayment would 
appear to be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302, 5107(b) (West Supp. 2001); 
38 C.F.R. §§ 1.962, 1.963, 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), see 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West Supp. 2001) was enacted on 
November 9, 2000, during the pendency of this appeal.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  (These regulations apply only to claims for 
benefits governed by part 3 of title 38 of the Code of 
Federal Regulations, see 66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Thus, they do not apply to the issue of waiver in this case.)  

Under the VCAA, and the implementing regulations, VA bears a 
heightened duty to assist an appellant with the development 
of evidence as well as a duty to notify the appellant of what 
evidence is needed to substantiate the claim and if certain 
evidence cannot be obtained.  38 U.S.C.A. §§ 5102, 5103, 
5103A.  The VCAA eliminates the requirement that a claimant 
present a "well-grounded" claim in order to be entitled to 
assistance.  See 38 U.S.C.A. § 5107.  The appellant is 
entitled to the benefits of this new law.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the law 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, then, unless Congress has provided otherwise, the 
version most favorable to the appellant will apply).

The new legislation also provides as follows:

The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

38 U.S.C. A. § 5107(b).

The RO has informed the appellant by its letters, the 
statement of the case, and the supplemental statement of the 
case; of the evidence needed to substantiate her claims, and 
has also advised her of the evidence it has obtained and of 
evidence she should obtain.  The Board's December 1998 
decision and March 2001 remand have also served to notify the 
appellant of the evidence needed to substantiate her claims.  
The RO has also repeatedly sought to gather information 
pertinent to the claim.  The Board finds that these efforts 
have resulted in compliance with the notice and duty to 
assist requirements of current law.  See 38 U.S.C. § 5103A.  
Under the law, no further assistance is required prior to 
adjudication of the claims.  Furthermore, in view of the 
decision forth below, any failure to comply with the duties 
imposed by the act is harmless error.

II.  Surviving Spouse Status

a.  New and Material Evidence

In a May 1997 administrative decision, the RO determined that 
the appellant was not entitled to recognition as the 
veteran's surviving spouse for VA purposes beginning 
September 1, 1990.  This determination was based on a finding 
that the appellant had been lived openly with another person 
(referred to herein as B.L.) since September 1, 1990 and had 
held herself out to the public to be the spouse of that other 
person and thus, could not be considered the veteran's 
"surviving spouse," as defined by law.  See 38 U.S.C.A. 
§ 101(3).  In a December 1998 decision, the Board determined 
that the appellant was not entitled to continued recognition 
from September 1, 1990 as the veteran's surviving spouse for 
the purpose of receiving VA death benefits.  The appellant 
took no appeal from this decision.

By operation of 38 U.S.C.A. §§ 7103(a), 7104(a) (West Supp. 
2001), decisions of the Board are final.

Once a decision on a claim has become final, the claim will 
not be reopened except as otherwise provided by law.  
38 U.S.C.A. § 7105(c) (West 1991) 38 C.F.R. §§ 3.104(a) 
(2000); see also 38 U.S.C.A. § 7104(b) (West 1991) (final 
decisions of the Board).  A final decision shall be reopened 
if it is first determined that new and material evidence has 
been added to the record.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156; see D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 
2000).  The evidence to be evaluated is that which has been 
added to the record since the last prior final denial of the 
claim on any basis.  Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In this case that is the December 1998 
decision of the Board.  The United States Court of Appeals 
for Veterans Claims (Court) has held that only if evidence 
first been found to be "new" (that is, not of record at the 
time of the last final disallowance of the claim and not 
merely redundant or cumulative of other evidence that was 
then of record, see 38 C.F.R. § 3.156, should the question 
whether it is material be considered.  Id. at 327.  

Under 38 C.F.R. § 3.156, material evidence means evidence 
which "bears directly and substantially upon the specific 
matter under consideration" and which, by itself or in 
connection with the evidence previously assembled, is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998) (the evidence must "contribute 
to a more complete picture of the circumstances surrounding 
the origin of the veteran's injury or disability, even where 
it will not eventually convince the Board to alter its 
ratings decision").  

In the determination of whether evidence is new and material, 
the credibility of the proffered evidence in most instances 
will be assumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  This rule, however, does not require VA to treat 
patently incredible evidence (e.g., that which is inherently 
false or untrue) as credible.  Duran v. Brown, 7 Vet. App. 
216, 220 (1994). 

Evidence added to the record of this claim since the December 
1998 Board decision includes the transcribed testimony given 
by a witness (identified as J.C.L. in the December 1998 Board 
decision and herein as J.L.)) at a hearing conducted at the 
RO in January 2000.  When asked by the VA hearing officer 
"[w]hat can you say about [the appellant's] relationship 
with B.L.?"  J.L. answered, "They have no marital 
relation."  The record of the claim as it existed at the 
time of the December 1998 decision of the Board contained the 
summary of a November 1996 interview with J.L. prepared by 
the interviewer, a VA investigator.  The summary recounts 
that J.L. told the interviewer that the appellant and B.L. 
lived in one household and "within the house," treated 
themselves as husband and wife but only in the sense of 
providing companionship to each other.  

The Board finds that the January 2000 hearing testimony by 
J.L. constitutes new evidence.  It was not of record at the 
time of the last final disallowance of the claim and is not 
merely redundant or cumulative of other evidence that was 
then of record.  See 38 C.F.R. § 3.156.

The Board also finds, then, that the January 2000 testimony 
of B.L. is material.  It is probative of the question whether 
the appellant held herself out to others to be the spouse of 
B.L.  Any consideration of the merits of that claim, 
regardless of the determination resulting therefrom, must 
take this evidence into account.  Thus, the evidence is 
material as well as new.  Therefore, the claim is reopened.

b.  Merits Analysis

Once a claim has been reopened on the basis of new and 
material evidence, and VA has fulfilled its duty to assist 
the claimant, the merits of the claim must be addressed.  See 
Elkin v. West, 12 Vet. App. 209, 218-19 (1999).

In the January 2000 rating decision that the appellant now 
challenges, the RO found that there had not been submitted 
new and material evidence sufficient to reopen the claim of 
entitlement to recognition from September 1, 1990 as the 
veteran's surviving spouse for the purpose of receiving VA 
death benefits.  Thus, the RO did not adjudicate the merits 
of that claim.  The Court has held that when the Board 
addresses an issue that has not been addressed by the RO, the 
Board must consider whether the appellant would be prejudiced 
by the Board's going forward on that issue without first 
remanding for the RO to adjudicate the issue in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1995).  However, the appellant will not be prejudiced by 
such action in this case because in the decision that 
follows, her claim is granted.

The statutory definition of "surviving spouse" that governs 
in this case is

a person of the opposite sex who was the 
spouse of a veteran at the time of the 
veteran's death, and who lived with the 
veteran continuously from the date of 
marriage to the date of the veteran's 
death (except where there was a 
separation which was due to the 
misconduct of, or procured by, the 
veteran without the fault of the spouse) 
and who has not remarried or (in cases 
not involving remarriage) has not since 
the death of the veteran, and after 
September 19, 1962, lived with another 
person and held himself or herself out 
openly to the public to be the spouse of 
such other person.

38 U.S.C.A. § 101(3); see also 38 C.F.R. § 3.50 (2000).

There is no dispute that the appellant has not remarried 
since the veteran's death.  Likewise, there is no dispute 
that the appellant has lived with a person of the opposite 
sex, B.L.--she herself admitted in the deposition that she 
gave to VA in November 1996 that she and B.L. had lived in 
the same house since September 1, 1990.  Rather, whether the 
appellant is entitled to surviving spouse status depends on 
resolution of the question whether she both has lived with 
another person at any time since September 1, 1990 and held 
herself openly out to the public to be the spouse of that 
other person.  See 38 U.S.C.A. § 101(3).  

The evidence establishes that the appellant and B.L. have 
lived together since September 1, 1990 and also speaks to the 
pivotal issue in this case, whether the appellant has held 
herself out openly to the public as the spouse of B.L.

Witnesses who were either neighbors or residents of B.L.'s 
former home city were interviewed by the VA field 
investigators, and the results of these interviews were 
summarized in the field investigation reports.  Some of these 
witnesses were reported to have said that they or other 
neighbors perceived the appellant and B.L. to be husband and 
wife.  The reason suggested in these accounts for this 
perception of the relationship between the appellant and 
B.L., if any reason was suggested at all, was that they lived 
together and attended public functions together.  However, 
other neighbors, were reported to have said that they had no 
idea of what the relationship between the appellant and B.L. 
was and, specifically, whether they were husband and wife or 
not.

However, in the deposition that she gave to VA in November 
1996, the appellant testified that although she lived with 
B.L., she had no marital relationship whatsoever with him, 
never presented herself to the world as his wife, never 
presented him to the world as her husband, and had no 
intention of marrying him.

The appellant's deposition is consistent with the field 
investigators' accounts of witness's statements in one 
important respect:  in the latter, it is never stated that 
the appellant ever affirmatively represented herself as 
B.L.'s spouse.

In contrast, the report of the September 1996 VA field 
examination states that before he knew that he was speaking 
with VA representatives, B.L. represented himself to be the 
husband of the appellant.  The report reveals that he made 
this representation outside the presence of the appellant, 
while standing at the outdoor gate to their residence, and in 
answer to a question posed to him "casually" by the 
representatives.  Yet this evidence, although possibly 
suggestive of a purpose or willingness on the part of 
appellant to be viewed as B.L.'s spouse, nevertheless does 
not show that she affirmatively held herself out as such.

Also considered in the RO decisions and in the December 1998 
decision of the Board was the report of an interview given to 
VA in November 1996 by J.L.  As noted above, he was 
identified in the report as a cousin of B.L. and a more 
distant relative of the appellant.  The summary recounts that 
J.L. told the interviewer that the appellant and B.L. lived 
in one household and "within the house," treated themselves 
as husband and wife but only in the sense of providing 
companionship to each other.  The summary states that B.L. 
"was credible."

Finally, at the time of these determinations, the claims file 
contained a copy of a record from Veterans Memorial Hospital 
showing that B.L. had been admitted for eye surgery.  This 
record was dated in June 1990.  It indicates that B.L. was 
accompanied by a woman, whom it identified only by a first 
name.  This appears a likely reference to the appellant 
(whose first name closely resembles that stated in the 
record).  The record identifies the woman to whom it refers 
as the "cousin" of B.L.

Evidence added to the record of this claim since the December 
1998 Board decision includes the transcription of a hearing 
that was held at the RO in January 2000.  The appellant was 
told by the hearing examiner that in her November 1996 
testimony, she admitted to having lived with B.L. in a 
"husband and wife relationship" and to having held herself 
out to the public as the wife of B.L. since 1990.  The 
appellant responded to this characterization of her 
deposition testimony by claiming that she had signed her 
deposition under duress.  She also testified that she and 
B.L. were distant cousins.  Another witness (referred to 
herein as S.K.) who testified at the hearing said that she 
was a neighbor of the appellant, suggested that B.L. did not 
live in the same house as the appellant, and stated that B.L. 
and the appellant "have no relationship."  

Also testifying at the January 2000 hearing was J.L.  As 
noted above, when asked by the VA hearing officer "[w]hat 
can you say about [the appellant's] relationship with 
Mr.[B.L.]?"  J.L. answered, "They have no marital 
relation."  The hearing transcript reveals that the hearing 
officer then questioned him regarding the apparent 
differences between the current testimony and the information 
provided in the November 1996 interview.  B.L. then testified 
that he was unable to comment on what the hearing examiner 
had just said.

The VCAA affirms the principle consistently governing VA 
adjudications that when the pertinent evidence on any issue 
is approximately evenly balanced, the benefit of the 
resulting doubt must be given to the claimant.  38 U.S.C. A. 
§ 5107(b) (West Supp. 2001).  Here, this principle obtains.  

Some of the evidence simply is not probative either for or 
against the claim.  This includes the testimony of S.K. at 
the January 2000 hearing and the appellant's contention that 
she signed her November 1996 deposition under duress, a 
position elicited, it appears, by the mischaracterization of 
her deposition statements by the VA hearing officer.  Other 
evidence is probative.

There is conclusive evidence that the appellant has lived in 
the same household as B.L. since at least September 1990.  
There is also evidence that the appellant has held herself 
out to the world as the spouse of B.L.  Indeed, both a casual 
statement reported by VA to have been made by B.L. before he 
knew that he was speaking to VA representatives and remarks 
reported by VA to have been made by a few of the appellant's 
neighbors when interviewed by VA investigators would support 
this inference.  

On the other side of the question, however, are the 
statements, reported to have been made by other neighbors of 
the appellant, to the effect that her relationship to B.L. 
was unclear, the hospital record identifying her as B.L.'s 
cousin, the contention of the appellant that she did not 
present herself to the public as B.L.'s wife or him as her 
husband, and the lack of any direct evidence that she ever 
did.  Thus, the evidence that the appellant held herself out 
to the world as the spouse of B.L. is scant and moreover, is 
answered by other evidence to the contrary. 

Given the apparent change in J.L.'s testimony, and the lack 
of direct evidence of the appellant holding herself out as 
the spouse of another, the Board concludes that the current 
evidence is in relative equipoise.  Hence, the benefit of the 
resulting doubt goes to the appellant.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001).  Therefore, her reopened claim of 
entitlement to continued recognition of the appellant from 
September 1, 1990 as the veteran's surviving spouse for the 
purpose of receiving Department of Veterans Affairs (VA) 
death benefits is granted.


III.  Creation of Overpayment and Waiver of Indebtedness

a.  Background

In the May 1997 administrative decision referred to above, 
the RO found that the appellant began to live with a person 
of the opposite sex on September 1, 1990, thereby forfeiting 
her former status as the veteran's surviving spouse, and thus 
(in accordance with 38 C.F.R. § 3.500(n)(3)) her eligibility 
for DIC benefits, as of that date.  The overpayment in the 
amount of $42,925.50 was created by the RO's May 1997 action 
retroactively eliminating her DIC benefits effective 
September 1, 1990. 

In a notice dated in July 1997, the RO informed the appellant 
that she was indebteded to the United States in the amount of 
$42,925.50 on account of the overpayment because she had 
received DIC benefits "from August 1, 1990 to May 31, 1997" 
although she had "remarried."

VA computer records included in the claims file show that the 
appellant was paid DIC benefits through May 30, 1997.

The May 1997 RO decision was appealed.  A December 1998 
decision of the Board denied the claim to continued 
recognition of the appellant from September 1, 1990 as the 
veteran's surviving spouse for the purpose of receiving 
Department of Veterans Affairs (VA) death benefits.

In October 1999, the appellant submitted VA Form 20-5655, 
Financial Status Report (Financial Status Report).

Subsequently in October 1999, the Committee on Waiver and 
Indebtedness (Committee) denied the appellant's request for 
waiver of the $42,925.50 overpayment of DIC benefits.  The 
Committee based its denial on the determination that the 
appellant had fraudulently concealed facts supporting the 
inference that she was no longer entitled to the status of 
the veteran's surviving spouse.

b.  Analysis 

i.  Propriety of Creation of Overpayment

The appellant does not appear to be disputing the amount of 
the indebtedness.  

The indebtedness arose because the appellant was paid DIC 
benefits for a period during which VA had determined she was 
not entitled to those benefits.

The decision rendered by the Board in December 1998 
effectively held that the appellant was not entitled to 
surviving spouse status at any time from September 1, 1990, 
including the overpayment period.  The Board cannot go behind 
that decision.

The grant of surviving spouse status effected in the current 
decision is a grant of a claim reopened on the basis of new 
and material evidence.  Under the rules governing the 
effective date of the grant of a reopened claim, the 
effective date of the grant of surviving spouse status 
rendered by this decision is the date of the RO's receipt of 
the appellant's application to reopen the claim.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q).  That date is September 16, 
1999.  As this date is later than the period during which the 
overpayment arose, the appellant is foreclosed from asserting 
the status of the veteran's surviving spouse during the 
overpayment period.  Thus, although it has now been 
determined on the basis of new and material evidence that the 
appellant met the definition of a surviving spouse during the 
entire overpayment period, she must be considered to lack 
legal entitlement to the DIC benefits paid to her during that 
time. 

Therefore, the Board finds overpayment was properly created. 


ii.  Waiver of Overpayment

The final issue before the Board is whether the appellant is 
entitled to waiver of all or part of the $42,925.50 
overpayment of DIC benefits.  

The provisions of 38 U.S.C.A. § 5302(c) prohibit the waiver 
of a debt where "there exists in connection with the claim 
for such waiver an indication of fraud, misrepresentation, or 
bad faith on the part of the person or persons having an 
interest in obtaining [the] waiver."  The implementing 
regulation, 38 C.F.R. § 1.965(b), precludes waiver upon a 
finding of (1) fraud or misrepresentation of a material fact, 
(2) bad faith, or (3) lack of good faith.  A debtor's conduct 
is deemed to constitute bad faith "if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government."  A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the . . . 
Government."  The Board also notes that any misrepresentation 
of material fact must be "more than non-willful or mere 
inadvertence."  38 C.F.R. § 1.962(b).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad faith," 
or "lack of good faith," the request for waiver will be 
evaluated pursuant to the principles of equity and good 
conscience found in 38 C.F.R. § 1.965(a).  In applying the 
"equity and good conscience" standard to a case, the 
adjudicator must consider: (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon the 
receipt of VA benefits.  In addition, the adjudicator must 
conduct a "balancing of the faults," weighing the fault of 
the debtor against any fault attributable to VA.  38 C.F.R. § 
1.965(a).  

The Board finds that the conduct of the appellant in the 
creation of the $42,925.50 overpayment of DIC benefits does 
not constitute fraud, misrepresentation of a material fact, 
bad faith, or lack of good faith in dealings with the 
government.  The appellant took no intentional actions to 
create the overpayment, and promptly requested a reduction of 
benefits when advised of the overpayment.  The Board finds no 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith in dealings with the government.  The 
appellant did not intentionally deceive VA about her marital 
status during the overpayment period.  Indeed, as the 
decision herein, based on the current evidentiary record, 
shows, the appellant had not effected a remarriage or its 
equivalent under applicable VA benefits law.  The Board will 
therefore evaluate the appellant's request for waiver of the 
overpayment under the standard of equity and good conscience.

In considering whether denial of waiver of recovery of the 
overpayment in this case would be against equity and good 
conscience, the Board has considered all of the factors 
enumerated in 38 C.F.R. § 1.965(a).  The Board notes that 
because the RO found that the appellant had fraudulently 
concealed facts supporting its conclusion that she was no 
longer entitled to the status of the veteran's surviving 
spouse, it never considered the applicability of the equity 
and good conscience standard.

One factor making up this standard, whether recovery of the 
debt would nullify the objective of the program under which 
the benefits were paid, is particularly apposite given the 
history and posture of this case.  The Board has found in 
this decision, having reviewed the former record together 
with the new and material evidence that was added thereto, 
that the appellant actually met the conditions for 
eligibility for surviving spouse status, and thus for 
continued receipt of her DIC benefits, during the overpayment 
period.  It is only the intervention of the rule concerning 
the effective date of grants of reopened claims that has 
resulted in the finding that the overpayment was properly 
created.  Under these circumstances, recoupment of the DIC 
benefits that were paid to the appellant during the 
overpayment period would contravene the purposes of the 
dependency and indemnity compensation benefits program of 
which the she represents an intended beneficiary.

In addition, the Board has considered the factor of fault.  
The Board does not find that any actions--or inaction--by the 
appellant contributed to the creation of the debt or hindered 
VA in the fixing of it.  She cooperated with VA by granting 
VA field examiners access to her home on a number of 
occasions beginning in 1996, when VA first began to 
investigate her marital status, by giving a deposition, and 
by completing a VA Form 21-0537,  Marital Status 
Questionnaire.  In a balancing of the fault of the debtor 
against any fault on the part of VA in the creation of the 
debt, little is shown on the appellant's side of the scale.

The appellant does not contend, nor does the evidence show, 
that she had relinquished a valuable right or incurred a 
legal obligation in her reliance on VA benefits.  Therefore 
detrimental reliance on VA benefits does not appear to be a 
factor in this case.  

The indebtedness arose from the fact that the appellant was 
not recognized as the veteran's spouse for a number of years.  
In view of the Board's decision that she is currently 
entitled to such recognition, the Board finds that waiver of 
recovery of the overpayment would not result in unjust 
enrichment of the appellant.  

With respect to the factor of undue hardship under the equity 
and good conscience standard, equitable principles require 
that the Board analyze the appellant's financial status and 
the potential impact of repayment on her ability to provide 
the basic necessities of life for herself (she has no 
dependents).  In this regard, the Board notes that the 
Financial Status Report submitted in October 1999 appears to 
have been signed by the appellant on September 10, 1999.  The 
Financial Status Report, shows that the appellant has no 
monthly income, has monthly expenses for food and other 
monthly expenses that vary in amount, has borrowed money from 
her cousin (J.L.) to live on each month, is more than 80 
years old, and has never been employed.  The Financial Status 
Report also indicates that the appellant owns no assets.  

However, the Board finds certain representations in the 
Financial Status Report to be questionable at the very least.  
Although the appellant claims there to have no monthly 
income, the September 1996 field examination report included 
in the claims file indicates that she was receiving at that 
time a monthly benefit payment of 2,000 pesos.  Although the 
appellant also claims in the Financial Status Report to have 
no assets, the report of the November 1996 interview 
conducted by VA with J.L. indicates that J.L stated that the 
appellant inherited vast tracts of land and other properties.

Therefore, the Board is not in a position to assess whether 
recoupment of the $42,925.50 overpayment would cause undue 
financial hardship to the appellant.  Furthermore, the Board 
has taken note of what might possibly be misrepresentations 
on the part of the appellant in the Financial Status Report.  
They favor recovery of the indebtedness.

Nevertheless, the factors favoring waiver of the indebtedness 
are significant and outweigh the factors against waiver.  It 
follows that the request for waiver of recovery of the 
overpayment of DIC benefits in the amount of $42,925.50 is 
granted.


ORDERS

New and material evidence having been received, the claim of 
entitlement to recognition of the appellant as the veteran's 
surviving spouse for the purpose of receiving VA death 
benefits is reopened.

Recognition of the appellant as the veteran's surviving 
spouse for the purpose of receiving VA death benefits is 
granted.

An overpayment of dependency and indemnity compensation 
benefits in the amount of $42,925.50 with respect to the 
period September 1990 through May 1997 was properly created.  

Waiver of recovery of an overpayment of DIC benefits in the 
amount of $42,925.50 is granted. 



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

